             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO: 1:17-cv-00226-MR

CYNTHIA GAYLE GREGORY,         )
individually, and BRAD H.      )
FERGUSON, as Administrator CTA )
of the ESTATE OF RAYMOND J.    )
SAVIGNAC,                      )
                               )
           Plaintiffs,         )
                               )
      vs.                      )
                               )
WELLS FARGO CLEARING           )
SERVICES, LLC,                 )
                               )
           Defendant,          )
                               )                  ORDER
      vs.                      )
                               )
CYNTHIA GAYLE GREGORY,         )
individually, and BRAD H.      )
FERGUSON, as Administrator CTA )
of the ESTATE OF RAYMOND J.    )
SAVIGNAC, CHARLOTTE            )
JEANNINE SAVIGNAC, EDWARD      )
BRIGGS SAVIGNAC, and           )
CHARLOTTE M. SAVIGNAC,         )
                               )
           Claimants in        )
           Interpleader.       )
                               )

     THIS MATTER is before the Court on Defendant Wells Fargo Clearing

Services, LLC’s (“WFCS”) Motion for Relief from Pretrial and Trial

Obligations and Deadlines. [Doc. 55].
        On October 2, 2017, WFCS filed a Counterclaim and Crossclaim for

Interpleader relating to assets held in a WFCS brokerage account. [Doc. 7].

The Court determined that WFCS had grounds for interpleader in that the

Claimants in Interpleader’s competing claims as to the assets in the

brokerage account placed WFCS at risk of exposure to double or multiple

liability. [Doc. 13 at 1-2]. Because it was not feasible to pay these particular

assets into the Court registry, the Court entered an Order requiring WFCS to

retain and hold all disputed assets and to comply with future orders from the

Court regarding the treatment and disposition of the disputed assets. [Id. at

2-3].

        There are no pending claims against WFCS, and the deadlines for the

close of discovery and dispositive motions have passed. Thus, WFCS’s role

in this dispute is merely to hold the disputed assets until a determination is

made regarding the proper recipient(s) of such assets and then to pay or

transfer the assets to such recipient(s), at which point WFCS would be

entitled to a full dismissal and discharge.

        In light of the above and upon careful review and consideration of the

Motion, the Court concludes that WFCS’s attendance at trial is neither

necessary for the resolution of the issues in dispute nor in the interest of

judicial economy or fairness.

                                       2
       IT IS, THEREFORE, ORDERED that WFCS’s Motion [Doc. 55] is

GRANTED, and WFCS and its counsel Womble Bond Dickinson (US) LLP

are hereby excused and relieved from all trial and pretrial obligations and

deadlines in this matter, including participation at trial or pretrial conferences

and compliance with the deadlines and obligations set forth in Sections V

and VI of the Court’s Pretrial Order and Case Management Plan [Doc. 39 at

12-21] and the Supplemental Pretrial Order and Case Management Plan

[Doc. 53]. WFCS remains subject to the Court’s October 5, 2017 Order

regarding the treatment and disposition of the disputed assets at issue. [Doc.

13].

       IT IS SO ORDERED.

                                Signed: December 11, 2018




                                          3
